Citation Nr: 0931678	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a cicatrix of the right 
axilla.


REPRESENTATION

Appellant represented by:	Annie P. Briscoe, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 10 to 
August 5, 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

In this case, by way of an April 2009 order, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
and remanded a February 2008 decision by the Board, which had 
denied the Veteran's application to reopen a claim of service 
connection for a cicatrix of the right axilla.  The CAVC 
found that the Board had not provided adequate reasons and 
bases to explain why lay statements provided by the Veteran 
and his mother were not considered new and material evidence.  
See April 2009 Joint Motion for Remand (JMR).  As such, this 
case is again before the Board for further adjudication 
consistent with the Court's decision.


FINDINGS OF FACT

1.  Service connection for a cicatrix of the right axilla was 
denied by a June 2000 Board decision.

2.  Evidence received since the June 2000 Board decision is 
new to the record, and when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the underlying claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a cicatrix of the 
right axilla.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedurally, the Veteran originally filed a claim of 
entitlement to service connection for a cicatrix of the right 
axilla in September 1988.  The claim was initially denied in 
a January 1989 decision.  Notice of the denial and of 
appellate rights was provided at that time.  The appellant 
filed another claim of entitlement to service connection for 
a cicatrix of the right axilla in September 1998.  The claim 
was denied in a January 1999 rating decision.  Notice of 
denial and of appellate rights was provided.  The appellant 
appealed the denial of service connection, and the claim was 
denied by a June 2000 Board decision.  Pertinent VA 
regulations state that unless the chairman of the Board 
orders reconsideration, and with a few other exceptions not 
relevant in this case, all Board decisions are final on the 
date stamped on the face of the decision.  See 38 C.F.R. 
§ 20.1100(a) (2008).  As a result, a claim of service 
connection for a cicatrix of the right axilla may now be 
considered on the merits only if new and material evidence 
has been received since the time of this last final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the June 2000 denial and that also raises a reasonable 
possibility of substantiating the claim that a cicatrix of 
the right axilla was aggravated by his brief period of 
military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in June 2000, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that a cicatrix of the right axilla was aggravated by the 
Veteran's time spent in the military.  Specifically, during 
his October 2007 Board hearing, the Veteran testified that he 
re-injured his pre-service scar (cicatrix of the right 
axilla) when carrying a duffel bag and M16 rifle over his 
shoulder, noting that the scar had "split open" during 
service.  Although the Veteran has consistently stated 
throughout the pendency of this appeal, and as far back as 
1998, that his pre-service right shoulder burn injury was 
aggravated by carrying his duffel and M16 over his shoulder, 
until the October 2007 hearing, the Veteran had never 
specifically mentioned that his scar had re-opened while in 
service.  Because the credibility of the Veteran's statement 
is to be presumed in this context, see Justus, supra, 3 Vet. 
App. at 513, and because the claim was in part, originally 
denied because of the lack of evidence that the Veteran's 
pre-service cicatrix of the right axilla permanently worsened 
during service, this newly submitted medical evidence raises 
a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence 
sufficient to reopen a claim of service connection for 
cicatrix of the right axilla has been presented, and the 
claim is therefore reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a cicatrix of the 
right axilla; to this limited extent, the appeal is granted.


REMAND

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  In 
this regard, the Board notes that temporary flare-ups of 
symptoms, and the mere recurrence of manifestations of a pre-
service condition, do not constitute an increase in severity.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Here, the pertinent question at issue is whether there is 
evidence that the Veteran's preexisting cicatrix of the right 
axilla increased in severity during military service.  In 
this case, a right shoulder scar-cicatrix of the right 
axilla, was specifically noted at the time of the Veteran's 
April 1980 enlistment examination, and was recorded as a pre-
existing condition on the report.  The examiner specifically 
noted that the Veteran burned his right arm when he was seven 
years old.  The service records also include a July 1980 
Medical Board report noting a diagnosis of symptomatic 
cicatrix of the right axilla and stating that at the time of 
the Medical Board report, the Veteran's general physical was 
within normal limits with the exception of his right shoulder 
and axilla, where there was a marked scar of the right upper 
arm, axilla, and tail of the pectoralis muscle.  There was 
tenderness over the insertion of the pectoralis major.  The 
report shows that the neurovascular status of the arm was 
within normal limits, and that the Veteran was maintained on 
light duty pending separation.  See July 1980 Medical Board 
report.

After examining the evidence of record, the Board finds that 
it is unable to address the issue of aggravation of the 
Veteran's pre-existing cicatrix of the right axilla without 
first obtaining a medical opinion addressing the medical 
probabilities that his currently diagnosed cicatrix of the 
right axilla, chronically worsened as a result of military 
service, taking into consideration the Veteran's assertion at 
his October 2007 Board hearing that he had to be taken to the 
emergency room because his scar was irritated by carrying a 
rifle and duffel bag and had split open.  He noted that 
although he was seen at a surgery clinic in downtown San 
Diego, the surgery clinic did not stitch up his open scar and 
he was discharged from service with an open wound.  See p.14 
of the Board hearing transcript.  The examiner should also 
take into account his mother's November 2001 statement noting 
that she received a phone call from the Los Angeles surgery 
clinic on July 28, 1980, stating that her son had aggravation 
of his right arm scar while on military duty.  After 
considering the pertinent information in the record in its 
entirety, the physician should opine whether the Veteran's 
cicatrix of the right axilla, more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) has 
been made chronically worse, i.e. underwent a permanent 
increase in severity (beyond natural progression) by his 
military service.  A complete rationale should be given for 
all opinions and conclusions expressed.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
scar examination, which includes an 
opinion regarding the medical probability 
that the Veteran's cicatrix of the right 
axilla  permanently worsened during 
military service.  If the examiner 
concludes that the Veteran's pre-service 
disability underwent a permanent increase 
in severity during service, the examiner 
should be asked to state whether any 
worsening was clearly and unmistakably 
the result of a natural progression of 
the disability.  In arriving at 
conclusions on these matters, the 
examiner should take into consideration 
the Veteran's assertion that his right 
shoulder scar split open during basic 
training due to pressure from a duffel 
and rifle, and his mother's November 2001 
statement noting that she received a 
phone call from the Los Angeles surgery 
clinic on July 28, 1980, stating that her 
son had aggravation of his right arm scar 
while on military duty.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any in-service 
aggravation.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


